Citation Nr: 0012684	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cervical spine 
condition.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel




REMAND

The veteran had active duty from January 1971 to February 
1972.  

The veteran's claim in regard to the issues on appeal was 
denied in September 1998.  The veteran's substantive appeal 
was received at the RO in February 1999.  The veteran 
indicated on the VA Form 9 that he desired a Travel Board 
hearing.  His request was acknowledged that same month.

The veteran was contacted in December 1999 and asked if he 
would prefer a video conference hearing in lieu of a Travel 
Board hearing.  The veteran agreed to the veteran conference 
hearing.  He was scheduled for a video conference hearing on 
February 16, 2000, and notified of the hearing date by way of 
a letter dated in January 2000.  The veteran failed to report 
for his videoconference hearing.  There is no indication in 
the record that the veteran waived his right to a Travel 
Board hearing (38 C.F.R. § 20.700(e) 1999).

In light of the veteran's failure to report for his 
videoconference hearing, and the fact that he has not waived 
his procedural rights, further development is warranted.  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be contacted 
in writing and asked whether or not 
he still desires a hearing before a 
member of the Travel Board at the RO 
as to the issue of an increased 
evaluation for service connected 
lumbosacral strain and entitlement 
to service connection for a cervical 
spine condition.

2.  Should the veteran still desire the 
hearing, the RO should schedule the veteran 
for a hearing during the next scheduled Travel 
Board trip to the RO.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


